Case 5:12-cv-05726-MH Document 168-1 Filed 11/05/20 Page 1 of 3
STATEMENT Ga: Joe Oteri 50 W/M
Philadelphia Phillies Security
1 Citizens Bank Way
Philadelphia, PA. 19145
W-215-218-5207

DATE AND TIME: 12-29-10 @ 10:00A.M.
PLACE: Philadelphia Police Department
3™ Police District
100 Wharton Street

Philadelphia, PA. 19145

IN THE PRESENCE OF: Lieutenant Stephen Clark #371

CONCERNING: I.A.D. Investigation # 10-724
INTERVIEWED BY: Sergeant John Evans #337
RECORDED BY: Sergeant John Evans #337

Mr. Oteri, I am Sergeant John Evans #337, Internal Affairs, and I will be taking your
statement. I am conducting an investigation into a complaint, regarding an incident that occurred on
Wednesday, October 6, 2010 at approximately 6:13 P.M., at 1 Citizens Bank Way, - Philadelphia

Phillies game, which resulted in the arrest of Jo Ann Fonzone.

. Are you willing to cooperate?
Yes

Please state your full name, work address, work phone number and immediate

supervisor.
Joseph Oteri, Philadelphia Phillies Security, 1 Citizens Bank Way, Philadelphia, PA, 19145,

Work phone number is 215-218-5207.

PrP O >A

Were you present at or a witness of an arrest that occurred on Wednesday, October 6, 2010 at
approximately 6:13 P.M., at 1 Citizens Bank Way, - Philadelphia Phillies game.

Q
A. Yes.
Q
A

In your own words, can you tell me what happened regarding the arrest of Ms. Fonzone?

- We received complaints about a female being disruptive in the seats during the game. A
hostess went down to speak with her twice to tell her to sit down. She refused to cooperate. There
were a couple complaints from fans about her blocking their view of the game. The host called for
security. I arrived there first. The host explained the situation to me. I went to spcak with the
woman. She explained that she paid, “$200.00 for these tickets and I can do whatever at this
game.” I then asked her kindly, “can you please sit down for the other fans and watch the game so
you can enjoy it.” She said, “I can do whatever I want. IfI want to stand up now, I’ll stand up
now.” And that’s what she did. After that, I asked her if she would come up tu the top of the steps
to speak with my supervisor so that we would not interrupt the other fans. She refused to go. I
went back to the top of the steps to speak with my supervisor. He told me to go down with another
security officer and a police otticer. We just wanted her to come up to the concourse level so we
Case 5:12-cv-05726-MH Document 168-1 Filed 11/05/20 Page 2 of 3

could speak with her without intert upling (he fans. We discussed ourselves about moving her to the
handicapped section so we could watch her. When we suggested that to her, she told us to “go
f**k yourselves and 1’ll do whatever I want.” At that point we decided to eject her. When a female
police officer, don’t know what her name was, attempted to escort her, Fonzone swung her arm at
and struck the police officer. There was a male sergeant there and he and the officer tried to escort
her to the police room and she refused. The officers had to pretty much drag her because her legs
went limp but she still tried to swing at them. We had drunk fans like that and they never acted like
that. We got back down to the police room. They tried to get her information, but she was still
acting up. So they put her in a cell until she could calm down. They asked us information about the
incident. They got her out and she asked for her hat. The officers tried to give her the hat back,
but she said, “What are trying to steal my hat too.” But they were trying to give her the hat back.
The officers were polite the whole time. They offered her a drink, but she wasn’t going to have it.
She still wanted to go back to the game. She accused us and the officers of stealing her stuff, but
she didn’t have anything with her other than a hat. She was cursing the whole time. At that point
nobody was really paying attention to that, but she was going off. Everybody kept telling her to sit
down and relax, but she was having it. She said she was going to file a complaint and sue us. |
filled out a statement and went back out to the game and she was still in the police room at that

time.

Q. Do you recall who the arresting officer was?
A. NoIdo not. He may have been assigned to Steve Sinclair, who is my supervisor.

Q. Do you recall specifically who the other officers?
A. I think the one is Chris or Sgt. Bee. He is usually pretty calm, but when she swung at the

officer he said, “‘That’s it, we’re taking her in.”

Q. Did you observe any injuries on/to Ms. Fonzone?
A. No.

Q. What is the Phillies policy when a ticket holder is arrested and or ejected from a game?
A. We confiscate the ticket and attach it to the report which is then filed. Unless the fan doesn’t

have the ticket, which in that case we write that on the report.

Q. Is an ejected person’s ticket confiscated?
Yes. Part of the reason is that once it’s confiscated, they can’t return to the stadium.

If yes, who confiscates the ticket?
Security confiscates the ticket. On the report everything is written down.

Yes.

If yes, who confiscated her ticket?

A

Q

A

Q. Was Ms. Fonzone’s ticket confiscated?

A

Q

A. I think the other security guard, because he wrote up the report.

Q. Do you know the name of the other security guard?
A. I know his first name is Dave. I forgot his last name. His full name is on the report.
Case 5:12-cv-05726-MH Document 168-1 Filed 11/05/20 Page 3 of 3

Q. Did you see any 1 wladelphia Police Officers strike Ms. Moneone?
A. No, they never did anything like that. When she swung at the police officer, they just grabbed

her arms.

Q. You were with her and the police from the time she was in the seats through to the time she was
in the police room. Did you see any police officers strike her and slam her into the walls or railings

while they were escorting her to the police room?
A. No.

Q. Is there anything else you can add to this statement that has not been addressed in this

interview?
A. The fans thanked us when we escorted her from the seats.

STATEMENT CONCLUDED: 10:50 A.M.

T HAVE READ THE FOREGOING STATEMENT CONSISTING OF THREE (3) PAGES AND
IT IS TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE

C Ce
Y

Dé. t¢ LOH fA 56 404

   
  

NAME: |
DATE &
